Citation Nr: 0732016	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for hearing loss in 
the left ear.

2.	Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to January 
1967.  

These matters are on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his January 2006 substantive appeal, the veteran expressed 
his desire for a hearing before a Veterans Law Judge at the 
RO.  However, in subsequent correspondence dated in May 2007, 
the veteran withdrew his request for a hearing.  



FINDINGS OF FACT

1.  The veteran is not shown to have left ear hearing 
disability for VA compensation purposes.

2.  The competent evidence shows that the veteran's right ear 
hearing loss is manifested by an average 62 puretone decibel 
loss, with speech recognition of 96 percent (Level II hearing 
loss per Table VI).



CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred or aggravated 
during active military service. 38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.385 
(2007).

2.  The criteria for entitlement to a compensable initial 
evaluation for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code (6100) 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here, with respect to the veteran's hearing loss claim for 
the right ear, he is appealing the initial rating assignment.  
In this regard, because the May 2005 rating decision granted 
the veteran's claim of entitlement to service connection for 
hearing loss of the right ear, that claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the May 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) dated November 2005, under 
the heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
the disability at issue and included a description of the 
rating formulas for all possible schedular ratings under that 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the evaluation 
that the RO had assigned.    Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.  

Regarding the veteran's hearing loss claim for the left ear, 
VA satisfied its duty to notify by means of an April 2003 and 
May 2003 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Such notice did not inform the veteran of the laws pertaining 
to disability ratings or effective dates.  However, such 
notice was provided in a subsequent March 2006 communication.  
In any event, because the instant decision denies the 
veteran's claims, no higher rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.   

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA post service treatment and examination are associated 
with the claims file.  Moreover, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a November 2005 hearing before a 
Decision Review Officer (DRO) at the RO.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service connection for hearing loss of the left ear

The veteran is claiming entitlement to service connection for 
hearing loss of the left ear.

According to the law, service connection is warranted on a 
direct basis if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease under 38 C.F.R. 
§ 3.309(a) is warranted in the instant case.  Under 38 C.F.R. 
§ 3.309(a), organic diseases of the nervous system, including 
sensorineural hearing loss, are regarded as chronic diseases.  
However, in order for the presumption to operate, such 
disease must become manifest or aggravated to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
left ear hearing loss within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease has not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That Code section 
states that hearing loss will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

The evidence of record fails to establish that the criteria 
described above have been met.  Indeed, at the veteran's 
February 2005 VA audiological examination, his pure tone 
thresholds for the left, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
35
30
20

Speech audiometry revealed speech recognition ability of 98 
in the left ear.

Thus, the objective evidence gleaned from the February 2005 
VA examination does not meet the criteria set for under 
38 C.F.R. § 3.385 for impaired hearing.  Moreover, no other 
competent evidence of record demonstrates impaired hearing 
under 38 C.F.R. § 3.385.  Therefore, the veteran does not 
have impaired hearing for the purpose of VA law.  

In conclusion, the evidence fails to establish impaired 
hearing of the left ear as defined under 38 C.F.R. § 3.385.  
Where the evidence fails to show a current diagnosis of 
hearing loss of the left ear, service connection for hearing 
loss of the left ear must be denied.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim." Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  


Increased rating- right ear hearing loss

The veteran is claiming entitlement to a compensable rating 
for right ear hearing loss.  At the outset, the Board notes 
that the veteran's claim of entitlement to a compensable 
rating for hearing loss of the right ear is an appeal from 
the initial assignment of a disability rating.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing impairment 
disability, ratings are derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.

Additionally, 38 C.F.R. § 3.383(a)(3) provides that, where 
the evidence demonstrates hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385 in the other ear, 
compensation is payable as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.

In the present case, the veteran's service-connected right 
ear hearing loss is not evaluated as at least 10 percent 
disabling.  As such, 38 C.F.R. § 3.383 is not applicable.  
Given this, the hearing acuity of his left ear must be 
considered normal for the purposes of evaluating the service-
connected disability at issue. VAOPGCPREC 32-97, 62 Fed. Reg. 
63,604 (July 1, 1997); see also Boyer v. West, 11 Vet. App. 
477, 479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 
(2000).  Accordingly, a designation of Level "I" is assigned 
for the left ear.

Regarding the right ear, a VA audiologic examination in 
February 2005 
revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
70
65
65

Based on the above findings, the veteran's puretone average 
for the right ear is 62.  His speech recognition score was 
96.  

Applying the findings of the February 2005 VA audiologic 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a compensable 
rating assignment for the veteran's right ear hearing loss.  
Considering that the veteran's right ear manifests an average 
puretone threshold of 62 decibels, and 96 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's right ear hearing loss to be Level II 
impairment.  Moreover, based on the audiometric findings 
noted above the provisions of 38 C.F.R. § 4.86, addressing 
exceptional patterns of hearing impairment, are inapplicable.   

In sum, the veteran's left ear hearing acuity is designated 
as Level I hearing loss.  The veteran's right ear hearing 
acuity is designated as Level II hearing loss.  Applying 
those findings to 38 C.F.R. § 4.85, Table VII, a 
noncompensable evaluation is derived.  

Based on the foregoing, the competent evidence does not 
support a compensable rating for the veteran's right ear 
hearing loss.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.



ORDER

Service connection for hearing loss in the left ear is 
denied.

Entitlement to a compensable initial rating for right ear 
hearing loss is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


